724 S.E.2d 529 (2012)
Robert Edward BELL
v.
James W. MOZLEY, Jr.
No. 525P11.
Supreme Court of North Carolina.
April 12, 2012.
William W. Respess, Jr., for Bell, Robert Edward.
Katie Fowler, Winston-Salem, for Mozley, James W. (Jr.).

ORDER
Upon consideration of the petition filed on the 2nd of December 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of April 2012."